This cause is before us on petition to clarify our order of March 16th, 1945 denying writ of quo warranto on information filed by the Attorney General of Florida.
This Information alleges that on January 15th 1944 the respondent made and entered into an agreement with Local Union No. 57 of the United Slate, Tile and Composition Roofers, Damp and Waterproof Workers Association, a labor union operating in Dade County, Florida and by said agreement specifically contracted with said labor union as follows:
                           "Article 1.
"The terms of this agreement are hereby recognized and accepted as binding on both parties hereto and shall apply in the manner and under the conditions specified herein to the application, preparing for application, removing when material is to be used again and supervising the removal when material is to be replaced, of all roofing, damp or waterproofing materials, insulating materials when used in connection with the above named materials and all other work in connection with or incidental thereto included in the jurisdictional claims of the United Slate, Tile and Composition Roofers, Damp and Waterproof Workers Association, and none but journeymen roofers and waterproofers and apprentices who have a membership card or permit and referral card from Local No. 57 shall be employed on said work.
                           "Article 2.
"Sec. I. — Local No. 57 hereby agrees to furnish at all times to the above named Contractor, duly qualified journeyman roofers, waterproofers or apprentices to meet the necessary requirements in sufficient numbers as may be necessary to properly execute work contracted for by the Contractor in the manner and under conditions specified in this agreement.
"Sec. II. — Whenever after reasonable notice (48 hours) Local No. 57 is unable to furnish a sufficient number of qualified roofers, waterproofers or apprentices to meet the necessary requirements of the contractor, then the contractor may secure from other sources such additional journeyman roofers *Page 262 
or waterproofers as may be necessary, it being understood that these men shall be eligible for and shall comply with the requirements of membership in Local No. 57, and thus become parties to this agreement.
                           "Article 3.
"No member or permit man of Local No. 57 may work for any other than a bona fide roofing or waterproofing contractor who has signed this agreement and no member of any firm or company of roofing or waterproofing contractors may work as described in Article 1 of this agreement, without a legal permit from Local No. 57. These permits to be limited as to time and work to be done and will only be issued in cases of emergency.
                           "Article 4.
"No member or permit man of Local No. 57 may do lump, job or piece-work and no Contractor who is a party to this agreement may sub-let or sub-contract any work as described in Article 1 of this agreement, to any other than a bona fide roofing contractor, who uses Union Labor exclusively. . . .
                           "Article 8.
"Contractors who take work in another Local's territory shall take half their crew from this Local and obtain half of the crew from the Local where the job is located. If there is a difference in the wage scale, the higher scale shall be paid to the members of Local 57. . . .
                          "Article 10.
". . . All foremen shall be members of Local No. 57 and shall receive a minimum of ($1.00) one dollar per day above regular rate. . . .
                           Article 12.
"Apprentices shall serve an apprenticeship of two years, except when deemed competent, he may be promoted to journeyman without regard to time served, with consent of Local No. 57. He may work on composition roofing only and under the direct supervision of a composition journeyman. Not more than two apprentices may work with each journeyman. . . . *Page 263
                          "Article 17.
"Should any Contractor who is a party to this agreement subsequently repudiate this agreement or any other agreement of a Local Union affiliated with the Roofers United Association and operate as an unfair shop, Local No. 57 agrees not to consider an application from such Contractor to again become a party to this agreement, without the written approval of two-thirds of the Contractors who are operating under this agreement."
It then alleges that in November, 1944, the following amendment to Section 12 of the Constitution was adopted:
"Section XII. No person shall be subject to be twice put in jeopardy for the same offense, nor compelled in any criminal case to be a witness against himself, nor be deprived of life, liberty or property without due process of law; nor shall private property be taken without just compensation. The rightof persons to work shall not be denied or abridged on accountof membership or non-membership in any labor union, or labororganization; provided that this clause shall not be construed to deny or abridge the right of employees by and through a labor organization or labor union to bargain collectively with their employer. (underscoring supplied)."
It then alleges that the said agreement is nevertheless being arbitrarily continued in force.
It then alleges:
"That the respondent did not make such contract under any directive of the National War Labor Board and is not engaged in work contributory to the war effort by the national government. That the respondent is engaged solely in installing and repairing rooms in Dade County, Florida, for private individuals and private corporations," and prays,
"Whereupon the said Attorney General of the State of Florida, for and in behalf of the said State and the people thereof, prays the advice of this Court in the premises and that due process of law issue against the said Dade County Roofing Co., Inc., in this behalf, and that the Court will declare that the complained of portions of said agreement are null and void as being in conflict with the Constitution and laws of Florida; and that the Court will oust the respondent *Page 264 
from usurping and exercising its corporate, franchises, privileges and rights by doing business under and with the aid of said complained of portion of said agreement, contrary to law."
We are not unmindful of the principle enunciated in State ex rel. Landis et al. v. S. H. Kress  Co., 115 Fla. 189,155 So. 823, stated as follows:
"In quo warranto by Attorney General to oust foreign corporation from permit to do business in state, court has no discretion but to issue the writ, irrespective of sufficiency in law of the allegations of the information."
This enunciation has theretofore been stated in State ex rel. Attorney General v. Bryan, 50 Fla. 293. 39 So. 929, and was reiterated in State ex rel. Landis, Attorney General, v. Valz,117 Fla. 311, 157 So. 651.
However, since the rendition of the opinions, we have adopted rules of the Supreme Court calculated to bring to quicker conclusion the determination of matters presented here. Amongst others is Rule 27 which provides:
"Rule 27. EXTRAORDINARY WRITS, Mandamus, Certiorari, Prohibition, Quo Warranto, Habeas Corpus, AND STAY WRITS.
"(1) The provisions of Rule 27 are applicable to Rules 28 to 33, both inclusive.
"(a) When Heard. Notice. — All applications for writs of mandamus, certorari, prohibition, quo warranto, habeas corpus and other writs necessary to the complete exercise of the jurisdiction of this Court as authorized by Section 5, Article 5 of the Constitution shall be made as herein provided and may be heard any Monday at 9:30 A.M., provided five days notice of such application shall have been given to the adverse party and proof thereof filed with the Clerk of this Court.
"(b) Writs Raising Issue of Fact Not Heard. — Application raising questions of facts which will require the taking of testimony to determine will not be entertained.
(c) Brief Served on Respondent. Copy of every brief required with any application shall be furnished the adverse party. *Page 265 
"(d) If presented in person, not exceeding ten minutes to the side will be allowed for argument. If more time is desired the cause will, on application of either party, be set for a day certain and the full time given." This Rule was adopted for the purpose of simplifying procedure and eliminating much useless pleading in this Court.
So it is that under this Rule we may now proceed to examine an information in quo warranto (after notice and opportunity for being heard by the opposite party) and, on the showing made, determine whether or not a prima facie showing for relief as prayed is made by the information, and thereupon either issue or deny the writ. Such was the course followed in the instant case resulting in the entry of our Order of March 16th, 1945, supra.
In proceeding thus we followed our enunciation in State ex rel. Watson, Attorney General, v. Hurlbert, 155 Fla. 531,20 So.2d 693, wherein we held:
"Where information in quo warranto filed in the name of State on relation of Attorney General sets out with particularity the facts upon which alleged usurpation of office is predicated and such facts show a legal right to the office in respondent, information will be adjudged insufficient and writ denied."
As above stated, the relator sought judgment of this Court declaring that the quoted provisions of the involved contract or agreement executed January 15, 1944 were null and void as being in conflict with the Amendment to the Constitution adopted November 9, 1944. This presents or tenders an issue which this Court is without original jurisdiction to determine as it is in effect an effort to reform a contract which is a matter of chancery jurisdiction where all parties to the contract must be made parties to the suit and to visit on the contract of January 15, 1944, a constitutional provision adopted ten months later.
The information also sought judgment of ouster of the respondent because of the exercise of its corporate franchise, privileges and rights by doing business under and with the aid of said complained of portion of said agreement.
The Constitution, amended Sec. 12 of our Declaration of Rights, *Page 266 
specifically provides "that this clause shall not be construed to deny or abridge the right of employees by and through a labor organization or labor union to bargain collectively with their employer."
The pertinent part of the section involved here is as follows:
"The right of persons to work shall not be denied or abridged on account of membership or non-membership in any labor union or labor organization."
The information makes no allegation that any person or persons have been denied the right to work on account of membership or non-membership in any labor union or labor organization since the adoption of the amended section. Whether or not such allegation would be sufficient to warrant the relief prayed, we do not now determine.
The allegations of the information are insufficient to show grounds for the granting of the writ and, therefore, same was denied.
THOMAN and ADAMS, JJ., concur.